Citation Nr: 1310707	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in November 2010 and August 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claims were remanded by the Board in March 2010 for further evidentiary development.  Following receipt of the March 2010 remand, the Veteran submitted a statement in March 2010 stating that he desired a personal hearing before a Decision Review Officer (DRO) as to his claims on appeal.  Although a notation from the RO dated May 2011 indicates that this request was completed, a review of the record reveals that this hearing has not been scheduled nor is there any indication that the Veteran withdrew the request.  The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO. 

Accordingly, the case is REMANDED for the following action:
Schedule the Veteran for a hearing before a DRO at the RO.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


